eect! ¢ wc. IN THE UNITED STATES DISTRICT COURT FOR
paren” THE WESTERN DISTRICT OF NORTH CAROLINA
a oid ASHEVILLE DIVISION
wn cout CIVIL ACTION NO. 1:19-cv-82-MR-WCM
Sg, DIS.

Delta Walsh, Plaintiff, pro se, Individually,
Post Office Box 208
Mars Hill, North Carolina 28754

v.

Forrest Gilliam, County Manager for
Madison County, and John Doe Surety
Insurance Company; in his official and
individual capacities;

107 Elizabeth Lane

Post Office Box 579

Marshall, North Carolina 28753

(828) 649-2854

James “Buddy” Harwood, and John Doe
Insurance Company; in his individual
capacity, and in his official capacity as
Sheriff of Madison County;

348 Medical Park Drive

Post Office Box 998

Marshall, North Carolina 28753

(828) 649-2721

Bobby Gosnell, and Bobby Gosnell Transport
in his individual capacity, and in his
professional capacity as a deputy officer
employed by the Madison County Sheriff’s
Department on March 11, 2016, and John Doe
Surety Insurance Company,

Madison County Sheriff’s Department

Post Office Box 998

Marshall, North Carolina 28753

92 Hassel Rice Drive

9648 Highway 23

Mars Hill, North Carolina 28754

(828) 712-5901

PLAINTIFF’S AMENDED COMPLAINT

JURY TRIAL DEMANDED

DEPRIVATION OF CIVIL RIGHTS

DEPRIVATION OF CONSTITUTIONAL

RIGHTS; CONSPIRACY TO DEPRIVE OF

CIVIL AND CONSTITUTIONAL RIGHTS;

COLOR OF STATE-COUNTY LAW;

TARGETING PLAINTIFF (et al} AND

SINGLING OUT FOR DISCRIMINATORY
HARASSMENT; SEXUAL HARASSMENT

OF MINOR CHILD IN PLAINTIFF’S

HOME; SEXUAL MISCONDUCT OF

POLICE OFFICER WITH MINOR IN

PLAINTIFF’S HOME-SCHOOL-BUSINESS
DISCRIMINATORY POLICIES, CUSTOMS

AND PRACTICES; DISCRIMINATORY

PATTERNS OF COLLUSION; MALICIOUS
PROSECUTION; ATTEMPTED MURDER;

GENDER DISCRIMINATION; GENDER
HARASSMENT; GENDER THIRD PARTY
HARASSMENT; STALKING; SPYING:
INTIMIDATION; DENIGRATION; FALSE

REPORTS AND CLAIMS; BULLYING;
PSYCHOLOGICAL HARASSMENT;
DISCRIMINATORY HARASSMENT;

VINDICTIVE RETALIATION; MALICE;

ONGOING NUISANCES OF HOME AND

PROPERTY; CRIMINAL TRESPASS ON
HOME-SCHOOL-BUSINESS PROPERTY;

VERBAL THREATS OF VIOLENCE AND
VERBAL ASSAULT; EXCESSIVE FORCE;
UNWARRANTED ARMED INVASION OF
HOME-SCHOOL-BUSINESS PROPERTY;

FALSE ARREST AND KIDNAPPING;
UNWARRANTED SURVEILLANCE OF
HOME AND PROPERTY; SPOTLIGHTING
PLAINTIFF’S HOME/PROPERTY;
WARRANTLESS (ILLEGAL) SEARCH
AND SEIZURE OF PLAINTIFE’S HOME; |
DELIBERATE INDIFFERENCE PATTERNS |

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 1 of 43
Joshua Burchfield Deputy Officer, (appeared as letter “J? UNLAWFUL POLICE INTERROGATION

on his name I.D.), and John Doe Surety Insurance

Company, in his individual capacity, and in his

professional capacity, as a deputy officer employed
by the Madison County Sheriff’s Department on

March 11, 2016;

Madison County Sheriff’s Department
Post Office Box 998

348 Medical Park Drive

Marshall, North Carolina 28753

(828) 649-2721

County of Madison, in its official capacity, and
John Doe Surety Insurance Company,

107 Elizabeth Lane

Post Office Box 579

Marshail, North Carolina 28753

(828) 649-2854

Madison County Sheriff’s Department

in its official capacity; and John Doe Surety
Insurance Company,

348 Medical Park Drive, Post Office Box 579
Marshall, North Carolina 28753

(828) 649-2721

Madison County Department of Social Services
in its official capacity, and John Doe Surety
Insurance Company,

5707 US-25 D

Marshall, North Carolina 28753

(828) 649-2711;

Connie M. Harris, in her official and individual
capacities, as Director of the Madison County

Department of Social Services, and John Doe Surety

Insurance Company,

5707 US-25 D

Marshall, North Carolina 28753
(828) 649-2711

Mandie or Mandy Sluder, in her individual and
official capacities, as social worker/supervisor/
employee of Madison County Department of
Social Services, 5707 US-25 D

OF MINORS DURING UNWARRANTED
HOME INVASION; POLICE BRUTALITY;
INVASION OF PRIVACY; OBSTRUCTION
OF JUSTICE; CONSPIRACY TO OPPRESS,
INJURE, HARM, AND INTIMIDATE;
INFRINGEMENT OF DUE PROCESS OF
RIGHTS OF LIFE, LIBERTY,& PROPERTY;
DENIAL OF EQUAL PROTECTION OF
THE LAWS, INCLUDING PUBLIC POLICY
LAWS; ABRIDGMENT OF FREE SPEECH,
ABRIDGMENT OF “CHRISTIAN” FAITH/
RELIGION, & ABRIDGMENT OF THE
RIGHT TO PEACEFULLY ASSEMBLE AT
PLAINTIFF’S HOME & PROPERTY
INFRINGEMENT ON PLAINTIFF’S RIGHT
TO OWN & CARRY FIREARM;
UNEQUAL ADMINISTRATION OF
JUSTICE; CRIMINAL NEGLIGENCE AND
RECKLESSNESS; CRUEL AND UNUSUAL
PUNISHMENT; CONFLICT OF INTEREST;
MALICIOUS ABUSE OF PROCESS;
FEAR OF IMMINENT DANGER;
MISAPPROPRIATION OF PUBLIC FUNDS
BREACH OF FIDUCIARY DUTIES;
VIOLATION OF ETHICS; DAMAGES
FOR WRONGFUL ACTS; REQUEST FOR
CEASE AND DESIST/PROTECTION;
TERMINATION OF EASEMENT;
ATTORNEY FEES AND DEFENDING
COSTS; PUNFTIVE & COMPENSATORY
DAMAGES, INCLUDING ‘COMPOUND’
DAMAGES FOR MENTAL TORTURE;
DECLARATORY & INJUNCTIVE RELIEF

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 2 of 43
Marshall, North Carolina 28753 (828) 649-2711
Dewain Mackey, in his individual capacity, and
Dewain Mackey, d/b/a Mackey Farms, in his
professional capacity,
1150 Fred Holcombe Road
Mars Hill, North Carolina 28753
(828) 712-6225
John Does, Mary Does, as yet unknown, and
others unnamed,

Defendants,
1. INTRODUCTORY STATEMENT
The Plaintiff, named above, complains to this Court that the individuals named as Defendants in the
above caption, along with other unnamed co-conspirators, some known, but unnamed, and others,
as yet unknown, charges that on March 11, 2016, she, (her landscape business employee, Frank
Gooden, and two of her minor children, to-wit: R.W. and W.W. ,unnamed in the above action), were
injured in their persons and property, and were discriminatorily deprived of the right to the
equal enjoyment of rights, privileges, and immunities guaranteed to them as citizens under the
Constitution and laws, and including their express right to be secure in their persons and property — free
from unwarranted, pre-meditated, violent armed invasions of her home, home-based (Christian) school,
and home-based business property. Plaintiff states that in furtherance of a class-based, invidious,
discriminatory, anti-civil rights conspiracy between the Defendants, and others, and as a pattern of
gross negligence, discriminatory policies, customs, and practices, consisting of a 15-year period
DELIBERATE AND RECKLESS INDIFFERENCE of her rights, safety, protection, and property, it
has resulted in an ongoing continuation of a discriminatory pattern of intentional third-party “Color of
State-County Law” harassment and vindictive acts of retaliation, which will be discussed further under

the heading of “TV. Statement ef Facts”. The prior acts of wrongful activity, and the continuation of

vindictive acts of gender harassment and gender discrimination has (and is) subjected Plaintiff to loss

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 3 of 43
of her quality of life, and her enjoyment of life with her children in her home and property; has created
intrusion and interference of home school studies, (including the free exercise of religious freedom,
associated with home studies in the “Lifepac and Rod and Staff” Christian-based curriculum); and
interference with her home-based businesses. As such, she has also been deprived of the free exercise
of her rights and property to be legally protected by Defendant Sheriff, and Sheriff’s Department law
from constant interferences of serious criminal violations committed by his own officers; together with
trespass and intrusion of Mackey Farm animals roaming as large, and Defendant Mackey, stalking,
surveiling, taking pictures and acquiring tag numbers, noisy disturbances, nuisances, while traveling
back and forth on Walsh property - making numerous trips supposedly to his mail box. He has also
trespassed on adjoining posted property without consent, where he has been witnessed tampering with
articles, such as a yellow bike and red gas jugs in and around a private barn at 1046 Fred Holcombe
Road, removing firewood with his orange tractor — (without knowledge or consent of the Adam
Wegener owners, who reside in the Charlotte area) then delivering the firewood to his home-—- by
crossing over Plaintiff’s lands via a driveway right-of-way deeded easement. In light of Mackey’s
numerous attempts to cause mayhem to Plaintiff, and her children, there is alse reason to believe that
his underlying motive using said barn is to be used as a point of attack — since it is located just off the
paved access road, is very private, and mainly, if an armed attack, or injury should occur from that
point, it would not only block Plaintiff’s vehicle, it would divert any investigation away from Mackey’s
property and Plaintiffs. Furthermore, Mackey has a personal advantage, whereas, he is aware that he is
shielded by protection of local law, with preferred representation and funding, County of Madison,

its departments and agencies, former County Attorney, Larry Leake, where numerous conflicts of
interest exist — just to protect and defend Defendant Mackey, including a paper trail of evidence of
purposeful misappropriation of public funding, associated with the appearance of ethics violations ~

which reveals a pattern of discrimination and prejudice toward Plaintiff- by funding a change of venue
4

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 4 of 43
in (08-CR-729, 732); influencing the court with undue influence to get criminal charges dismissed;
compromising criminal charges by preventing court action; actively participating in the false arrest of
Plaintiff and tramped-up charges of malicious prosecution (10-CR-050414); obstructing criminal
charges from being initiated against him for the brutal and horrific shooting of Duke, Walsh and her
children’s 4-month old puppy)- always placing Mackey’s personal interests above the law — and above
Plaintiffs, and others; while having reckless disregard and deliberate indifference for Plaintiff’s rights
and property, and the willful failure to protect Plaintiff and her children from Mackey’s intrusions.
This, and the described conspiracy, and related criminal activity, and wrongful acts set forth herein
have forced Plaintiff to deal with years of mental anguish, emotional distress, stress and lack of peace
of mind (daily/nightly) from constant, intimidating gender harassment, and a persistent fear of threat of
imminent danger and bodily harm to her, and to her (minor) children.

Moreover, the Defendants, Gilliam, Harwood, and Harris, named herein, are in a position of authority
which grants to them specific official powers over their officers, employees, and agents to properly
screen, train, supervise, govern, and discipline to ensure that they are upholding the law; and protecting
citizens’ constitutional rights from abuse of abridgment and infringement; and to equally enforce said
laws, in accordance with their sworn oaths; in addition to the willful participation in violations of
policies, guidelines and operating procedures; and evidence to believe that these various Defendants,
and others, violated their Code of Ethics governing the standards of professional conduct by their
Deliberate Indifference and reckless disregard of Plaintiff’s rights in enforcing the law. ‘These
Defendants knew, or should have known of the “malicious abuse of process” and the resulting
discriminatory, and wrongful acts committed by the Defendants/ officers, Gosnell and Burchfield, and
Mandy Sluder, social worker. Due to his and/or her active participation, failure to act, or gross
negligence, they have caused or created a stressful and uncomfortable home and property environment

~ under Color of State-County Law -which has been proven not to be safe and secure from uninvited,
5

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 5 of 43
unwanted and unwarranted intrusions, armed invasions, forcible entry, and stalking and third-party
surveillance, infringement, and acts of gender harassment. Thus, the Defendants, County of Madison
and Gilliam; Defendants Sheriff Department and Harwood; and Defendants, Madison County
Department of Social Services and Harris, have intentionally acted with deliberate and reckless
indifference of Plaintiff’s rights and property; and have shown that they have a serious and major
deficiency in their policies, customs, and practices of law enforcement training by subjecting Plaintiff
to conduct that occurred under Color of State-County Law; while being in official positions of power
and authority to prevent- and have negligently failed to adequately train and supervise said Defendants
officers/ employees in accordance procedure operating guidelines. Adequate training and supervision
would likely have prevented the furtherance of a class-based, invidious, discriminatory, anti-civil
rights conspiracy; in addition to the criminal conspiracy devised between the officers, Mackey, and
others: unwarranted armed home invasion, whereas their professional, outrageous conduct was such
that it ‘shocked the conscience and offends the community’s sense of fair play and decency.’ The
Deliberate and Reckless Indifference conduct under Title 42, United States Code, Section 1983, and the
Due Process clause pursuant to the Fourteenth (14") Amendment, subjected Plaintiff to: 1) conduct that
occurred under Color of State-County Law, and Color of Authority; and 2) This conduct deprived
Plaintiff of rights, privileges, or immunities guaranteed under federal law or the United States
Constitution. Thus, the Defendants, Gilliam, Harweod, and Harris negligently failed to exercise their
power of authority to properly train their officers/employees, which could have prevented such horrific
abuses of Invasion of Privacy against Plaintiff; her children, Frank Gooden, and of the home and
property; in addition to the many hours that this paperwork project consists of 15-years and has
consumed Plaintiff’s time and attention, thus, creating complete exhaustion in this attempt to seek

Justice, relief, and just compensation for the wrongful acts committed and the laws violated.
The described conspiracy began at a time prior to January 1, 2005, March 11, 2016; and continues up

6

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 6 of 43
to, and beyond the filing of the Complaint, filed on March 11, 2019, and the foregoing Amended
Complaint filed herein. Plaintiff asserts that on March 11, 2016, Madison County deputy officers, and

Defendants, Bobby Gosnell, and Joshua Burchfield criminally trespassed on her posted/registered
property, being her home, which likewise serves as homeschool and home-based business property as
well, located at 1144 Fred Holcombe Road, Mars Hill, North Carolina, The criminal trespass described
was unwarranted, unauthorized, and pursuant to collusion with Defendant, Dewain Mackey, under
Color of Law, in continuation, and in furtherance of a discriminatory pattern of a class-based,
invidious, anti-civil rights conspiracy against the Plaintiff, which will be explained more below.
Plaintiff makes reference to several attached Exhibits below for explanation:

> Plaintiff’s Exhibit #1a,1b,1c,id &1e, makes reference to her property deeds, Deed Book 270,
pgs. 191,192,193; and Deed Book 554, pgs. 110,111, which shows proper ownership (along
with including a driveway right-of-way easement clause) and the date of purchase;

Plaintiff’s Exhibit 2a,2b shows a copy of Plaintiff’s posted/registered property sign, listed in
Madison County Register of Deeds, Page 491, dated January 29, 2001;

Plaintiff’s Exhibit 3a, shows the existing driveways on Plaintiff’s property, and_3b shows the
‘gated’ entry into Defendant Mackey, dba Mackey Farms from Plaintiff’s property;

Plaintiff’s Exhibit 4 shows the name, county and registration of home school name of
Christian Learning Center - MCDONPE, License No.: 56531;

Plaintiff’s Exhibit 5 makes reference to Plaintiff’s home-based “Busy Bee” business services,

 

 

¥v¥ VY WY YW

Plaintiff asserts that said criminal trespass was a premeditated stake-out between Defendants Gosnell,
Burchfield, Mackey, and others, to conduct an armed home invasion, (without a warrant) with a pre-
designed plan to falsely arrest and remove Frank Gooden, together with confiscation of alleged illegal
guns, drugs, and explosives. Te their demise, there were no guns, explosives, or drugs inside the home
or on the perimeter of the property. Nor did the officers/Defendants have process of service to invade,
search, or seize anyone or anything from Plaintiff’s home. Plaintiff emphasizes that this was an evil
scheme and unlawful attempt to slander and defame her good name, harass and intimidate her, and
place her and her children in direct threat of fear and imminent danger, in view of a pattern of prior-
related incidents discussed below, including Officer Gosnell boasting about spotlighting in to Plaintiff’s

home and on her property, or around January 01, 02, 03, 2016, after exiting from Defendant Mackey’s
property in a law enforcement vehicle onto Plaintiffs private driveway, Exhibit # 3a.

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 7 of 43
After forcibly handcuffing, falsely arresting, kidnapping Frank Gooden, and removing him in to

police custody of Officer Burchfield, Officer Gosnell was left at the home with Plaintiff’s minor
children, te wit: R.W. and W.W., following W.W. to the bathroom, watching him as he urinated.
According to R.W.,, after questioning Officer Gosnell as to what he was doing, he replied that he had to
make sure he (W.W.) “did not flush any drugs down the toilet.” This act constitutes the offense of
sexual misconduct of a minor; and gender sexual harassment of a minor child}.

Officer/Defendant Gosnell, not only participated in third-party gender harassment with Dewain
Mackey; but likewise used the Madison County Department of Social Services as a county agency in
furtherance of third-party gender harassment and intimidation scheme against Plaintiff by contacting
Mandy Sluder, social worker/supervisor for Madison County Department of Social Services to come to
Plaintiff’s home; whereas Defendant Sluder actively joined the described conspiracy when she too,
unlawfully trespassed upon Plaintiff’s lands, and forciby entered the home, uninvited by Plaintiff; with
Deliberate Indifference of violating her constitutional rights; while being allowed by her director,
Connie Harris, to act with reckless disregard of Plaintiffs rights and property; pursuant to a pattern of a
15-year collusion scheme, under Color of State-Local Law; and in furtherance of a class-based,
invidious, discriminatory, anti-civil rights conspiracy whereas, no consenting adult was present, since
Burchfield had already unlawfully and forcibly removed Frank Gooden from the residence. This

is an outright intentional “malicious abuse of process” of the legal system! Upon information received
from contacting the Sheriff’s Department, and according to Officer Coy Phillips, neither officer had
been dispatched to Plaintiff’s home, further stating, “Ms. Walsh, I assure you that there was no deputy
dispatched to your residence, or anywhere near there.” Officer Phillips further advised Walsh that he
would get to the bottom of it with Gosnell and call her back. To this date, officer Phillips, nor
Defendant Sheriff Harwood, has contacted Plaintiff by telephone, or otherwise, further establishing
DELIBERATE AND RECKLESS INDIFFERENCE to Plaintiff’s rights.

In 2005, Plaintiff registered her home with the State of North Carolina the official name being,

8

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 8 of 43
“Christian Learning Center’ .(#4). Plaintiff also has a home-based cleaning and landscape business
which she operates from the same home and property location at 1144 Fred Holcombe Road. (#5)

The Plaintiff charges that she was, and is, being targeted and singled out, and, thus injured in her
person and property, (and her minor children), by the unlawful criminal conspiracy described in the
Complaint/ Amended Complaint, and along with ongoing patterns of continued harassment and
activity of the wrongful acts committed. Plaintiff is preminently known by the Defendants, who have a
personal, political, and vindictive agenda against her- with DELIBERATE INDIFFERENCE; whereas,
she filed prior Civil Rights litigation against Sheriff/Defendant Harwood, deputies, Dewain Mackey,
and other co-defendants, in 1:11 CV-321, Walsh v..Mackey AMENDED, filed on February 17, 2012.
Plaintiff dismissed said action during case appeal in the Fourth Circuit from undue duress, when she
received threatening statements from two separate defense attorneys, and discovered that she could not
successfully argue her case based upon County-State corruption; whereas she discovered on appeal in
the Fourth Circuit Court of Appeals that she had not ‘received’ process of certain vital pleadings in
direct relation with the case; and was, therefore, obstructed in the pursuit of her appeal.

More importantly, Plaintiff points out that Dewain Mackey is likewise retaliating against her, (and her
family, et al.), manipulating law enforcement, and the County of Madison to his personal advantage,
under Color of State-County Law, and exploiting whomever and whatever means he can dream up as
third-party gender harassment to stalk, annoy, surveil, and intimidate in furtherance of the described
conspiracy — knowing that he has the assurance - pursuant to Defendants, Madison County Sheriff
Department, and Sheriff Harwood, and Forrest Gilliam and County of Madison’s policies, customs,

and practices - that he will be shielded, protected, and defended by County of Madison, by one or more
of its agents. Due to the Deliberate Indifference to protect Plaintiff’s rights and property, she was

forced to initiate litigation in state court against the Mackey for injury to her property by the Mackeys’
own negligence to responsibly contain their livestock, and refusing to close off their gate. Plaintiff
9

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 9 of 43
attempted unsuccessfully on numerous occasions beforehand to get the Sheriff’s Department,
Defendant Harwood and ex-Sheriff, John Ledford, along with Madison County Animal Control to
enforce the law, directing the Mackeys to responsibly contain their livestock of cattle, hogs, and
chickens which were trespassing and freely roaming on the Walsh property, which did not happen.
Attached hereto is a copy of the charges which Plaintiff filed against Mackey on April 04, 2008 as

- Plaintifff’s Exhibit # 6a,6b, as evidence to the Court that establishes.a documented pattern of

pross negligence and reckless disregard of Plaintiff’s rights and property, by the Mackeys, and various
others, which also substantiates a pattern of discriminatory policies, customs, and practices.

After Plaintiff filed the property damage claims against Dewain Mackey - in his purely private
capacity, separate and apart from his official capacity position as Vice Chairman of the Madison
County Planning and Zoning Board - the County of Madison, County and State officials rushed to
Mackey’s rescue, and the pattern of discriminatory collusion, under Color of State Law, and Color of
Authority got underway — thus, Plaintiff became their favorite target for gender intimidation, and
gender discrimination in the state court system; while giving Mackey special consideration and
preferred treatment — when all Plaintiff wanted from the beginning was for the Mackeys to act as
responsible farmers and contain their livestock on their property, and to keep their toxic pesticide
spray on their side of the fence line, and away from the Walsh lands — and not downwind and
downward toward Walsh’s side — and for Ledford and Harwood, the Sheriff’s Department, and Animal
Control to enforce the protection of the Walsh property from unwanted and damaging intrusion.

First and foremost, after said action was filed for trying to seek property damages and te stop the
constant nuisances, Kathy Ray, former assistant to the District Attorney’s office, intervened, and
advised Walsh that “he” (Mackey) did not like his case coming up on the criminal court calendar,” Ray

futher advised Walsh that he would like a change of venue to Yancey County, and coerced Walsh to

10

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 10 of 43
agree, assuring her that she would be notified well in advance of scheduled hearings. Plaintiff herein
notes that this is where the patterns of a class-based, invidious, discriminatory, anti-civil rights
conspiracy were officially documented, and the patterns of collusion and evidence of public corruption,
under Color of State-County Law, surfaced against her — only for trying to exercise her rights in the
state-County courts; and further, because the Madison County Sheriff’s Department and Animal
Control acted with reckless disregard and Deliberate Indifference of protecting Plaintiff’s rights and
property by their willful and negligent failure to enforce the Laws to contain livestock. After
continuous d,elays, under Color of Law, and Color of Authority, and many inconvenient trips to Yancey
County District Court, and a no show on behalf of the Mackeys, on December 2, 2008, Plaintiff’s
cause of action was dismissed because she was not notified by Kathy Ray to appear- a timely advanced
notification — as promised. Thereafter, the Mackeys refused te contain their livestock and continued to
act with reckless disregard. Mackey even openly boasted in a taunting manner when he commented to
Waish...“What’s the matter, can’t you get anything done in Marshall?...”

Secondly, there appeared to be massive State and Defendant County of Madison conflicts of interest
involved in patterns of shielding and actively colluding to protect Mackey, and conceal his criminal-
related activity in the court system for a purely private matter unrelated to his official position on the
Planning Beard; most of which time the paper trail shows that his friend and confidant, Larry Leake
will exercise all powers to protect and defend him -- having the County of Madison and benefit of
public funding to cover the costs regardless of ethics and conflicts of interests, such as:

1.) The county-state intervention of shielding him in the court by procuring a venue change to provide
him with preferred treatment and special consideration in his purely private capacity;

2.} The representation and defense of Mackey by the Jaw firm of Leake and Scott gave the

“appearance of a conflict-of-interest, since Larry Leake was County Attorney as well — giving the

impropriety that if the County is providing public funding for change of venue that the County is likely
Il

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 11 of 43
providing funding for his legal defense as well, in his purely private capacity- believed to be against the
code of professional conduct, pursuant to the North Carolina Ethics Act, Chapter 138A and Public
Corruption Laws;

3) The combined action of unlawful collusion, under Color of State-local law, and pursuant to Color of
Authority, discriminatorily deprived Walsh of her procedural due process rights and Equal Protection of
the Laws, also constituting gender harassment, and denied her equal access to the courts; and denial of
of the Equal Administration of Justice altogether.

4) The misappropriation of “County of Madison” (and state) public funding to shield and protect
Mackey in his purely private capacity, non-related to his official Vice Chairman position, is

believed to be illegal, fraudulent, unethical, and discriminatory, and prejudiced Walsh; and believed to
be in violation of the North Carolina Ethics Act, Chapter 138A, and Public Corruption.

Plaintiff’s main point of going backward to this pattern of operation is that due to the special
consideration and preferred treatment by the County/State officials, employees, it has resulted in
contributing to further acts of harassment toward Plaintiff and her children, home, and property. Again,
it was a criminal matter — unrelated to the scope of bis official position and duties — declaring that
he ( Dewain Mackey) should have been prosecuted — not protected, shielded, and otherwise defended
with public funding, thus, presenting the appearance of numerous conflicts of interest, which, therefore
denied her the Equal Administration of Justice! (#6a,6b).

Subsequent to the dismissal of property damages in state court, Mackey celebrated his court Victory via
an intensive pattern of criminal and vindictive acts of retaliation and third-party gender harassment

aimed at Plaintiff and her children, at home, including gender harassment (and criminal activity) on his
driveway easement across Plaintiff’s lands, children’s school, county roads, including, but not limited

to the following: (with the knowledge and assurance that he would be expressly shielded from

prosecution in state-county court, pursuant to the pattern of collusion between the County of Madison,
12

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 12 of 43

 

 
its Managers, Attorneys, officials, employees, officers, department, agencies, etc )

13

Shooting and killing Plaintiff’s (children’s) 4 month old family puppy -Duke;

False arrest by Madison County sheriff’s deputy, George Cole and initiated malicious
prosecution charges against Walsh;

Attempted murder by driving a school bus toward Plaintiff’s lane of traffic on U.S Highway 23;

Blocking Plaintiff’s driveway with a school bus when he drove a bus for the county; whereas
since her rights were NOT protected by the Defendants, Sheriff Department and Sheriff
Harwood, Plaintiff called the Fire Marshall to come to the scene and have the bus removed:

Breaking and entering on Plaintiff’s property by parking the school bus on his driveway
easement, where he was witnessed by Rebecca Surratt trespassing and breaking into an outdoor
building on her property where he is believed to planted something illegal — just subsequent to
Walsh filing a Motion for Judgment by Default against Mackey, on April 23, 2012, (Larry
Leake, defense counsel, county attorney) in 1:11-CV-321, Walsh v. Mackey and others;

Blocked/obstructed, and trespassed on Walsh’s property on March, 12,13, 2016, by parking
vehicles and unloading 4 ATV four-wheelers - and proceeded to drive loud and reckless on said
property~ as an intentional and deliberate means of personal harassment, gender harassment,
third-party harassment, and psychological harassment intended to bully, taunt, denigrate,
intimidate and otherwise inflict mental suffering, emotional distress, mental anguish, fright,
anxiety, and stress in furtherance of the described conspiracy, patterns of collusion, under Color
of State-Local Law, and a continuing act in furtherance the violent home invasion of Plaintiff’s
home and property on the evening prior, being March 11, 2016 by Defendant Mackey (and
other John Does, as yet unknown); while

knowing that Plaintiff, nor her children, had No Police Protection from the Defendants,
Madison County Sheriff’s Department, or Sheriff Harwood;

Currently continues to harass, while passing through his driveway easement on Plaintiff’s
property, by taking pictures, acquiring tag numbers, hauling illegal goods, (as firewood from
adjacent property has also illegally trespassed on);

Continues to be an imminent threat of harm and danger to Plaintiff, her children, animals, and
property ~- emphasizing to the Court that there has already been (3) Three suspicious dwelling
fires in close proximity to Plaintiff’s property.

Plaintiff believes that based upon the above harassment described, the numerous violations of
intentional harm and mental distress, and ongoing criminal activity provided that the foregoing
is just and reasonable grounds for this Honorable Court to enter a CEASE AND DESIST
ORDER, or Injunction se as terminate and otherwise REVOKE his driveway right-of-way
easement through Plaintiff’s property — particularly pointing out to the Court that has also been
using two (2) separate other properties for ingress and egress purposes, one of which is a

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 13 of 43
community access road — and the other of which he trespasses on other adjoining Wegener
property located at 1146 Fred Holcombe Road.

‘The ‘false arrest’ and malicious prosecution charge which was trumped-up by Mackey, (with former
Defendants, and others) was subsequently dismissed in Piaintiff’s favor. Plaintiff’s Exhibit #5.

This was one of the tid-bits of Justice granted to Plaintiff, when she finally convinced Gary Gavenus,
former DA, to do the right thing after explaining, as well as producing evidence, that her puppy was
only four (4) months old, and was not the huge fierce dog that Mackey portrayed in his false and
deceptive, retaliatory report. However, criminal

charges should have pursued against Mackey for the admitted brutal shooting of the Walsh puppy- only
the age of four (4) months! Oddly enough, and while the Walsh family was grieving the loss of their
puppy, (former) officer George Cole witnessed the dead puppy, but pursuant to collusion with Mackey,
“falsely arrested” Walsh without a warrant in hand, or outstanding warrrant; but Mackey’s magistrate
friend, Sam Parker, (former co-defendant), who specifically arranged the wording to suit Mackey’s
agenda of’ huge fierce dogs’, in furtherance of the described conspiracy, and a continued pattern of
collusion, under Color of Law, During that time, Mackey was also a bus driver for Madison County
schools, where he stalked and harassed Plaintiff’s son, R.M.,at school; blocked Plaintiff’s driveway to
her home entry - with the school bus; attempted murder, by driving the school bus toward the traffic
lane of the Walsh vehicle, whereas, R.M., a student driver was in control of the wheel. The incident was
downplayed and Mackey was given a pat on the back by Superintendent Wilcox, who only cautioned
Mackey to keep the school bus in his lane of traffic. Sheriff Harwood declined to interview, investigate,
and otherwise charge Mackey for his horrendous act and intentional criminal violation. ‘This establishes
yet another pattern of further collusion, and gender discrimination and harassment under Color of
County-State Law, to shield, protect, and otherwise suppress criminal activity of Mackey; noting that

at that time, he was still on the County Planning Board. Since Walsh could not successfully bring

14

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 14 of 43
him to Justice because of the numerous cover-ups, she, however, managed to get a No-Contact Order.
Attached herewith is a copy of a Complaint for a “No-Contact Order for Stalking,” dated May 25,

2010, as Plaintiff’s Exhibit #7a,7b — another tid-bit of Justice gained due to the massive amount of

 

harassment — all because the County, and former Manager, Garrison, chose to shield, cover-up and
even provide public funding to defend and protect him -influencing the Court-; and the Sheriff’s
Department, and Sheriffs’ Harwood and Ledford, chose NOT to enforce the law directing Mackey to
contain his livestock! At that time, Mackey still had his position with the Planning Board, wherein he
was protected, shielded, and defended, and thus, provided with preferred treatment and special
consideration. Thus, the unequal administration of Justice and negligence of enforcing laws and
protecting rights and property, a pattern of concealment and cover-ups pursuant to class-based
discriminatory conspiracies, under Color of Law, is what has brought about the foregoing litigation --
and the prior litigation int: 11-cv-321, Walsh v. Mackey, et al.

Finally, after unsuccessful attempts to prosecute Mackey in state court, Plaintiff decided to proceed in
federal court, filing civil in light of the fact that subsequent to the filing of the aforementioned civil
rights litigation in civil action 1:11-cv-321, Walsh v. Mackey, et al. Subsequent thereto, he was
removed from his official position on the Planning Board, and a new Board of Adjustment was
appointed. However, Plaintiff points out that the continued pattern of discriminatory policies,
customs, and practices; vindictive agenda of gender harassment, stalking, spying on, surveilling, etc., in
addition to Mackey’s ongoing predesigned and premeditated schemes, which continue - have never
stopped; and continue in furtherance of criminal collusion pursuant to a class-based, invidious,
discriminatory anti-civil rights conspiracy which began at a time prior to January 1, 2005, and
continues beyond the filing of this Amended Complaint. Meanwhile, Plaintiff and her children have
NO POLICE PROTECTION from the Madison County Sheriff’s Department or Sheriff Harwood, thus,

remain to be vulnerable to Mackeys plots and never-ending schemes.
15

Case 1:19-cv-00082-MR-WCM Document56 Filed 07/08/20 Page 15 of 43
Defendant Mackey continues non-stop with his vindictive acts of third-party gender harassment -
which includes years of malicious abuse of his right-of-way privilege, as described in #1b

easement of a private gravel driveway across Walsh’s lands that she so generously granted to Mackey
by deed at no costs to him. The malicious abuse includes, but are not limited to the following:

@ During the midnight hours of March 12, 2016, March 13, 2016, following the home invasion of
Plaintiff’s property on March 11, 2016, several John Does, as yet unknown, exiting with four
(4) four-wheelers from Mackey property, who drove four-wheelers on and around Plaintiff’s
property, stopping and blocking her driveway as a further means to arrogantly offend, annoy,
and intimidate her. Plaintiff reported the harassment to the State Highway Patrol, and it
stopped immediately thereafter;

@ Conspired with Defendant BobbyGosnell, and others unknown, at or around January 01,02,03,
to “spotlight” in to Plaintiff’s home while crossing Walsh’s driveway;

@ Abused his right-of-way easement of Walsh’s property to brutally shoot and kill her 4~month
old puppy, Duke, one of two family puppies;

@® Has abused his easement privilege as easy access for breaking and entering purposes into a
building on Plaintiff’s property, April 23, 2012;

@ He has allowed livestock, hogs, and chickens to roam at large across said right-of-way, and
acted with deliberate indifference and reckless disregard of Walsh’s property, and activities;

@ Has harassed Plaintiff and family members with verbal assaults of bullying/intimidation,
surveillance, spying, stalking, and scheming;

@ Has abused his easement privilege for public use of schoolbus vehicles crossing to his property,
and the use of dump truck traffic, and heavy equipment- without permission or consent from
Walsh;

@ Has caused damage to a culvert on Walsh’s property from unauthorized traffic of heavy
vehicles;

@ Drives numerous times throughout the day through Walsh’s property easement making various
trips to the mailbox, while taking pictures and acquiring tag numbers of vehicles in Plaintiff’s
driveway;

@ He has trespassed on adjacent posted “Adam Wegener” property to cut firewood without
permission; then hauled it on his tractor ‘across Plaintff’s easement’ to his property;

@ Has intentionally abused his privilege and has purposely interfered with the enjoyment and free
exercise of Plaintiff’s property by his ongoing gender harassment, and nuisances;

® Has Plaintiff and her children in constant fear of threat of danger or imminent physical harm. .

Thus, Defendant Mackey uses various other offending techniques to harass Plaintiff and her children:
@ Consistently sprays chemical at or around Plaintiff’s property/fence line, of which she believes

to be toxic and dangerous; and believed to be obtained through the County of Madison with an
agricultural permit to purchase;

16

Case 1:19-cv-00082-MR-WCM Document56 Filed 07/08/20 Page 16 of 43
@ Subjects Plaintiff and her children to consistent nightly noises which duplicates the sound of
wailing human beings, intended as a means of psychological harassment -which should also be
investigated by appropriate authorities;

@ Is believed to have placed an illegal bugging device on Plaintiff’s home telephone; whereas, she
has had a repairman to confirm on or around March 14, 2019 that a wire was dangling from the
pole, indicating that the wires had been tampered with.

e

Plaintiff’s Exhibit #7 shows a criminal charge of vindictive and malicious prosecution in 10-CR-~-
050414 instigated by Mackey, which was dismissed;

Plaintiff’s Exhibit #8a, 8b shows a No-Contact Stalking Order which Walsh managed to get in
10-CVD-191, dated May 25, 2010 — 10 years ago as an attempt to stop the on-going harassment!

Also, in furtherance of the class-based, invidious, discriminatory, anti-civil rights conspiracy and to
further establish a pattern of collusion, Plaintiff points out that in Civil Action 1:11-cv-321,

Walsh v. Mackey, et al, among the several defendant county employees and officials a female party by
the name of Lamona Ledford was sued in her individual and professional capacities as part-owner of
Scott Banks ‘Trucking Company. Plaintiff asserts that she did not receive certain pleadings from defense
counsel in that matter; but according to what she did receive, it appeared that the County of Madison,
and former County Manager, Steve Gatrison, misappropriated public funding for Lamona Ledford’s
legal representation; and legal defense was provided by County Attorney, Larry Leake as well. Plaintiff
asserts that she (Walsh) received no pleadings from Lamona Ledford in her professional and/or
individual capacities, or, as relates with the Scott Banks Trucking Company, pertaining to Ledford’s
active participation and intentional wrongful acts in furtherance of the described conspiracy in civil
number 1:11-cv-321, Walsh v. Mackey; whereas she was charged in said matter for intentionally
withholding pre-deposited child support funds owed to Plaintiff for a period of five (5+) months;
interesting to note that Larry Leake and the law firm of Leake and Scott were likewise the attorneys for
Scott Banks Trucking Company; also holding a separate conflict of interest with County of Madison
and the Buncombe County Child Support office. Lamona Ledford is also the wife of John Ledford,

former Madison County Sheriff, for Madison County Sheriff’s Department.

Plaintiff was, therefore, at a disadvantage and obstructed in the pursuit of her civil case in 1:11-CV-321

17

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 17 of 43
due to the evidence and appearance of conflicts of interest, together with the appearance of Fraud,
Deception, and Misrepresentations; what appears to be Public Corruption and intentional collusion
under violations of the North Carolina Ethics Act; and the personal opinion that she could not atttain
the due administration of Justice.

Unfortunately, the sheriff deputies, other Defendants, others unnamed, and some as yet unknown, were
ready, able, and willing to jeopardize their professional positions, violate their oaths of office, and react
in a criminal and unlawful manner to violate the civil rights and constitutional liberties of others — only
to serve a vindictive agenda te appease their openly-declared, co-defendant “Mackey” friend.
Defendants County of Madison, Forrest Gilliam, Defendants Sheriff’s Department, James Harwood,
and Defendants Department of Social Services, Connie Harris, have acted with deliberate indifference
by their enforcement of discriminatory policies, customs, practices; and have performed their manifest
duties with reckless disregard. They have also negligently failed to properly screen, train, supervise,
and govern their officers and employees so as to prevent such damaging and outrageous conduct ina
civilized society involving disgraceful criminal conspiracies, home invasions, the flagrant abuse of
power, the horrific abuse of rights, the horrific abuse of property —and malicious abuse of the legal

| process- all of which results in the proximate cause of “compounded” mental torment to Plaintiff!

The bedrock of this multi-count civil rights conspiracy is, then, a Title 42, United States Code, Section
1985 Federal Civil Rights Complaint demanding civil money damages for the injuries inflicted

upon Plaintiff by the Overt Acts undertaken pursuant to a class-based, invidious, discriminatory anti-
civil rights conspiracy, under Color of State-Local Law, which is declared to be criminal under Title
18, Section 241, and Title 18, Sections 242, & 245, United States Code. |

Secondly, In addition to containing a Title 42, Section 1985 Complaint, this Complaint contains a Title
42, Section 1981 Count, charging an express political, business, personal and/or corrupt motive

underlying the conspiracy charged; in addition to intentional gender harassment, third-party gender

18

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 18 of 43
harassment, gender discrimination, and unequal protection of the laws - or NO POLICE protection
from the Madison County Sheriff’s Department, and Sheriff Harwood- while Plaintiff remains in daily
fear of imminent bodily harm to herself, and to her minor children, to-wit: R.W, W.W., and R.K.}
Thirdly, this Complaint contains a Title 42, United States Code, Section 1983 Count, provides the right
to sue; has no Statute of Limitations; and charging that the Defendants, in their official, and/or
professional capacities, colluded together, under Color of State-County Law, willfully violated their
oaths of office promising to uphold and to protect rights, and did so with gross negligence and reckless
disregard for Plaintiff's rights and property, guaranteed under the Constitution and laws, by

and through their willful participation in the charged class-based, invidious, discriminatory anti-civil
rights conspiracy; and have willfully violated their operating procedures, and negligently failed to
comply with and/or enforce non-discriminatory policies, customs, and practices.

Fourthly, this Complaint contains a Title 42, United States Code, Section 1986 Count, charging that th
Defendants had knowledge of the wrongs, possessed the power to prevent; but failed to aid, and/or
prevent the unlawful conspiracy; so as to suppress evidence and/or conceal the criminal activity and

| wrongful acts committed against Plaintiff, and her children..

Fifthly, this Complaint contains a Title 42, Section 1988, Count, which authorizes fee awards
reasonable attorney fees to prevailing parties as part of the costs;

Sixthly, this Complaint contains a Title 42, United States Code, Section 1982 Count prevides for the
property rights of citizens.

Seventhly, this Complaint contains a Title 42, United States Code, Section 1343 Count to recover
damages from persons who have intentionally failed to prevent, or to aid in preventing any wrongs
mentioned Title 42, United States Code, Section 1985.

In Count VIII of this Complaint, Plaintiff requests this United States District Court to exercise its

19

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 19 of 43
pendant jurisdiction over certain North Carolina State causes of action, inchiding civil and criminal
violations, evidence of Public Corruption and violations of the North Carolina Ethics Act, which arose
out of the same basic set of facts of litigation in 1:11;CV-321, Walsh v. Mackey, and which give rise to
the Federal cause of action, and which constitute the basis of Plaintiff’s Federal Complaint against the
Defendants named in this case.

I, JURISDICTIONAL STATEMENT

The jurisdiction of the United States District Court for the Western District of North Carolina is
invoked under Title 42, Section 1985 and 1985(3), 1983 as well as under Title 42, United States Code,
Sections 1981, 1982, 1986, and 1988. Jurisdiction is likewise invoked under the Judicial Code, Title 28,
United States Code, Sections 1331 and 1343 (1),(2),(3), and (4); as well as under 1651, 2201 and 2202,
Jurisdiction is also invoked under Tide 42, Section 21-Civil Rights, prohibiting discrimination based on
gender; Chapter 21 A, chapter 21 provides First Amendment Protection as to religion; Chapter

21F provides for “Privacy and Civil Liberties Protection,” Title 42, United States Code, Sections 2000
bb-1, Protecting the free exercise of religion, under the Religious Freedom Restoration Act. Jurisdiction
is also invoked under Title 18, Sections 241, 242, & 245, United States Code; and Title VII of the Civil
Rights Act of 1964.

Junisdiction is also invoked under The Equality Act of 2010; whereas, the Act brings together 116
pieces of legislation concerning sex, race, disability, sexual orientation, religion or belief, and age, and
seeks to adopt a single approach when appropriate. [It is designed to ensure that individuals are
protected from acts of discrimination in society and the workplace.

Jurisdiction is likewise invoked under the First, Second, Fourth, Fifth, Seventh, Eighth, Ninth, and
Fourteenth Amendments to the United States Constitution. The pendant jurisdiction of the Court is
invoked to grant relief under North Carolina State Law, including liability for intentional tort claims

under the North Carolina Tort Claims Act, Sections 143-291-3001, including Sexual Misconduct of a
20

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 20 of 43
minor; gender sexual harassment of a minor in Plaintiff’s home; Intentional infliction of mental and
emotional distress of “mental torture”; conduct that caused severe fear of harm or imminent danger or
physical injury; Denigration and defamation of Plaintiff’s character as a known law-abiding, Christian
citizen; false arrest; acts of violence; Gender harassment; psychological harassment; third-party
harassment; Discriminatory Harassment; False and Malicious Reports; intimidation, gross negligence;
reckless disregard; deliberate indifference; criminal trespass; home invasion; Cruel and Unusual
Punishment; Color of State-County Law; Color of Authority.

The amount in controversary exceeds $10,000 per Plaintiff for each Count in this Complaint, exclusive

of costs and interest. -
This well describes the reason and motives of targeting Plaintiff with wrongful acts of discrimination.

- The nature and details of this conspiracy are set forth herein, as is a description of the targeted Plaintiff,
as well as a description of the Overt Acts undertaken, pursuant to the unlawful objectives of the
conspiracy by the Defendants, unnamed co-conspirators, and others as yet unknown, the lawful rights

violated, under Color of Law, and all necessary elements to support a Title 42, Section 1985
Complaint.

Tt. PARTYES

1. Plaintiff Delta Walsh, at all times relevant to this Complaint, resides at 1144 Fred Holcombe Road,
Mars Hill, North Carolina 28754. She is a natural-born citizen of the United States of America. Her
place of residence is registered with the State of North Carolina to serve as a location for a
home-based school, being registered as “Christian Learning Center”, as well as a
residential/commercial cleaning and landscape businesses.

2, Defendant Forrest Gilliam, at all times relevant to this Complaint, (upon information and belief),
held the position as County Manager, for COUNTY OF MADISON;

3. Defendant Sheriff James (Buddy) Harwood, at all times relevant to this Complaint, held the position

21

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 21 of 43
as Sheriff of County of Madison;

4. Defendant Bobby Gosnell, at all times relevant to this Complaint, was employed by Defendant
Harwood, and Defendant County Sheriff’s Department, as a deputy sheriff;

9. Defendant Joshua Burchfield, at all times relevant to this Complaint, was employed by Defendant
Harwood, and Defendant County Sheriff’s Department as a deputy sheriff;

6. Defendant County of Madison, serves as an administrative office for the County with official
operating procedures and guidelines as to governing and overseeing equal enforcement of policies,
customs, practices, etc., and approval of appropriation of public funding for County of Madison;

7, Defendant Madison County Sheriff’s Department, is designed to serve all county citizens in an equal
mamner, provide legal process of service according to the law; and to protect and enforce the rights and
property of its citizens in an equal, non-discriminatory manner;

8. Defendant Madison County Department of Social Services is a county agency designed to comply
with a code of standard operating procedures; willfully failed to enforce non-discriminatory policies,
customs, and practices for the protection of the general public, in accordance with the Constitution and
Laws, and pursuant to the North Carolina Ethics Act and Commission;

9. Defendant Connie Harris, at all times relevant to this Complaint, was the Director of Madison
County Department of Secial Services;

10. Defendant Mandy (Mandie) Sluder, at all times relevant to this Complaint, was a social
worker/supervisor for Madison County Department of Social Services;

11. Defendant Dewain Mackey, at all times relevant to this Complaint, was a resident of Madison
County, who also lives at and operates d/b/a/ Mackey Farms, at 1150 Fred Holcombe Read, Mars Hill,

North Carolina; is on the payroll of Madison County, where he currently drives a fuel truck for
Madison County Schools;

11. Defendants John Does, Mary Does, as yet unknown, and others unnamed.

22

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 22 of 43
TV, STATEMENT OF FACTS

Plaintiff states that at a time prior to January 01, 2005, up to and including March 11, 2016, and
continuing up fo and beyond the filing of this Complaint, that the Defendant Forrest Gilliam, Madison
County Manager, (and his predecessors, Garrison and Lamberson), and Defendant James “Buddy”
Harwood, Sheriff of Madison County, have demonstrated a patiern of unethical and illegal conduct by
willful and/or negligent failure and/or reckless disregard to properly screen, hire, train and supervise
certain deputy sheriff officers; thus, creating an extremely dangerous and hazardous situation for the
citizens of Madison County; as with Defendant deputies herein, Bobby Gosnell and Burchfield and
others, as yet unknown. Moreover, Defendant Gilliam and Defendant Harwood have failed to return
Plaintiff’s telephone calls to discuss wrongful and illegal acts committed by said officers/Defendants.
Defendants Gilliam, Harwood, and Harris have further negligently failed to perform their duties; to
supervise employees, as to their professional conduct in upholding the law, protecting rights and
property, and enforcing the equal rights of Madison County citizens, as in Plaintiff’s case. They have
negligently failed to comply with operating procedures and guidelines; and have willfully and
knowingly violated policies, customs, and practices, as relates to discriminatory and retaliation.
Plaintiff (and her children, employees, et al.) have unjustly encountered numerous incidents of
harassment, unlawful arrests, home invasion, etc. on her home property, which likewise serves as

a registered home-based school, as well as a home-based businesses. (Reference is also made to Civil
Action 1:11-CV-321, Walsh v. Mackey, filed February 12, 2012, to explain more details).

In the evening hours of March 11, 2016, the Defendants, Deputies Gosnell and Joshua Burchfield,
willfully trespassed upon Plaintiff’s posted/registered private property located
at 1144 Fred Holcombe Road, Mars Hill, North Carolina; said property serving as a registered home-

based school, as well as a location for two separate home-based businesses, namely: a

residential/commercial cleaning business, and a landscape business. ‘The Plaintiff also resides there

23

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 23 of 43
with three (3) minor children, whom she homeschools. She has several employees, including a male
employee by the name of Frank Gooden, who has also been injured by the wrongful acts described.
Upon information and belief, the following evening events of March 11, 2016 occurred:
Frank Gooden was at Plaintiff’s residence child sitting a few hours with two minor children, to-wit:
(Joshua Burchfield)
R.W. and W.W.. Frank Gooden responded to a knock on the front door. Officer was standing
outside the door, armed, and in full uniform, and asked, “Are you Frank Gooden?” Gooden identified
(Joshua Birchfield)
himself, and Officer “J” immediately handcuffed him and told him that he had a warrant for his arrest.
Then Officer Gosnell appears from the corner of the house with an aimed firearm in place, in a loud
intimidating voice, “I thought you’d come out with guns blazing!” Gooden replied,’ we have no guns.”
Gosnell pushed and shoved Gooden, while handcuffed, inside the house from the front porch/deck to a
chair in the living room, as conducted himself as though Gooden was a violent criminal. Defendant
Gosnell then instructed Officer Joshua Burchfield to “shoot him if he moves!”
Meanwhile, Gosnell is rambling through Gooden’s wallet, and apparently took away and removed his
Government issued, Department of Defense Contractor’s card. Gosnell started asking in a loud,
demanding tone of voice, “where are all those assault weapons and explosives?” Officer Gosnell
walked through Plaintiff’s house opening cabinets, rammaging, and slamming doors; opening and
slamming drawers, and throwing clothing everywhere; kicking over a cat litter box; and yelling in a
loud tone over and over, traumatizing said minor children, and demanded to know where the guns were
hidden.
Plaintiff expressly points out that there was no warrant produced for Gooden’s arrest, or in hand to
Burchfield
serve by the officers; yet officer (“J”) kidnapped Gooden, took into pelice custody, without a warrant, a
turned him over to the Buncombe County Sheriff’s Department, who could also not produce a warrant

for his arrest. Gesneli continued questioning the minor children, R.W. and W.W.. demanding to know

where the assault rifles and explosives were. They told him there were no guns. He accused the minor
24

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 24 of 43
children of lying about not having any guns. After Officer Joshua Burchfield left with Frank Gooden in
custody, Officer Gosnell followed minor child, W.W. to the bathroom, and stood at the doorway
looking inside the bathroom toward said child’s private area as he urinated. Minor child, R.W. asked
officer Gosnell what he was doing, whereas, he replied that he was making sure that he, (W.W., a 9-
year old minor child), did not... “flush any drugs down the toilet.”

Plaintiff expressly points out that she had no guns, explosives, er drugs on her property; and, if any are
’ ever “cliscovered” there, it will be because someone with a spiteful agenda planted them!

Officer Gosnell also made his brags to said minor children by stating to them that it was he who
“spotlighted” inside Plaintiff’s home on or around January 2,3, 2016, as he was leaving Dewain
Mackey’s property, and passing through her driveway.

Upon Plaintiff’s arrival home, she reached out her hand to shake Officer Gosnell’s hand, to

introduce herself, and he demeaningly stated, “I ain’t ’ shaking your hand!” At that time, Mandy Sluder
reached out her hand to shake Plaintiffs and intreduce herself, as she just arrived a few minutes earlier,
Ms. Sluder informed Plaintiff that she was a supervisor, employed by Madison County Department of
Social Services, stating to Plaintiff that Officer Gosnell had called her and requested her assistance at
Plaintiff’s home, {as more harassment, intimidation, and indignity, and in furtherance of the invidious,
anti-civil rights conspiracy alleged). Ms. Sluder displayed very professional conduct, while Officer
Gosnell remained at Plaintiff’s home, commenting with intimidating and degrading verbal insults and
defamatory comments against the targeted Plaintiff, including, but not limited to: “low life piece of
shit”; “low life piece of trash”; “you suck at both businesses”; “you suck at motherhood!”

During Officer Gosnell’s visit, he went several times back and forth to his vehicle and appeared to be
talking and exchanging information on the telephone, being overheard talking to a “Dewain”.
Telephone records would likely confirm that the calls were made from his private cell phone number,

(828) 712-5901 to Defendant/ co-conspirator, Dewain Mackey’s cell phone number, (828) 712-6225,

25

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 25 of 43
Plaintiff asserts that the above-described wrongful conduct and illegal acts of the Defendants have
caused her, (her children, and Frank Gooden), irreparable harm, emotional trauma, mental anguish,
fright, worry, humiliation, indignity, lack of peace of mind of, and “mental torture” of NOT being safe
and secure in the home and property — living without POLICE PROTECTION in the County of
Madison, in violation of the Fourth Amendment. This is contrary to a civilized society and constitutes

inhumane treatment!

In furtherance of the described conspiracy, and pursuant to a 15-year old pattern of collusion by and
between one or more of the Defendants, and others, Plaintiff sets forth the following numerous Overt
Acts committed against Plaintiff - by one or more of the Defendants, under Color of State-County

Law, and Color of Authority, and others as yet unknown and unnamed including, but not limited to the
following: ,
@ Engaged in a private class-based, invidious, discriminatory, anti-civil rights conspiracy,
(unrelated to the scope of their professional duties) while acting under Color of County-State
Law, and Color of Authority, in violation of their code of professional conduct and the North
Carolina Ethics Act, Chapter 138 A;

@ Abused their professional and official positions, under Color of County-State law, for gender
discrimination, gender harassment, psychological harassment, third-party harassment against
Plaintiff, in violation of their professional conduct and the North Carolina Ethics Act;

@ Used their positions, illegally, and under the Color of State-Local Law, against Plaintiff, to
exercise their authority dishonestly and unfairly, whereas, improprieties, threats, favoritism,
undue influence, and conflicts of interest existed, in violation of the standards of ethical
conduct;

@ Engaged in efforts, illegally, under Color of Law, to shield, protect, defend Mackey in state
court in a private criminal matter, and in his purely private capacity, separate and apart from his
official capacity as Vice President of the Madison County Planning and Zoning Board;

® Embezzled and misappropriated public funds from the County operating budget to provide a
change of venue; while intentional failing to notify Walsh of her right to be present for a hearing
wherein she was a litigant against Mackey, in furtherance of an appearance of a public
corruption scheme, and in violation of the standard of ethical conduct;

® Embezzled and misappropriated public funds, under Color of Law, for the legal representation
and legal defense of non-county employee, Lamona Ledford, in 1:11-CV-321, Walsh v.

Mackey; wherein County Attorney, Larry Leake, was defense attorney; noting that the law firm
of Leake and Scott was also attorney of record for Scott Banks ‘Trucking Company; whereas

26

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 26 of 43
27

according to documentation she received in that action, no separate responsive pleading on
behalf of said trucking company was filed with the federal court;

Engaged in efforts, illegally, under Color of Law, to obstruct, impede, or hinder the due course
of Justice, which has denied Walsh of her procedural due process rights, and to the Equal
Protection of the Laws;

Engaged in unethical conduct, under Color of State-Local Law, to discriminatorily deprive
of rights, privileges, and immunities guaranteed under the Constitution and Laws;

Actively engaged in efforts, illegally and with malice aforethought, under Color of State-
County Law to terrorize, frighten, harass, intimidate, offend, oppress, to Cause harm, injury, and
long-term lingering effects of fear of imminent danger to Plaintiff, and to her minor children;

Actively engaged in, under Color of Law, gender harassment of Plaintiff’s minor child, W.W.;
and sexual misconduct of minor child; whereas Defendant Gosnell followed him to the
bathroom and watched him as he urinated, commenting that he might “flush drugs down the
toilet;

Engaged in efforts, illegally to deter, hinder, impede and/or obstruct the due course of Justice by
the deliberate indifference and reckless disregard of Plaintiff’s rights;

Actively engaged in the illegal trespass and ferced entry of Plaintiff’s home and property,
pursuant to a premeditated conspiracy which consisted of an armed, violent, and surprise attack
and home invasion of stalking, surveillance, false arrest, kidnapping, abridgment of the exercise
of free speech, religion, peaceful assembly, invasion of privacy, forcible entry, illegal search and -
seizure, cruel and unusual punishment, together with the violation of due process rights, and
denial of the Equal Protection of the Laws;

Abused their positions, under Color of County/State Law, to discriminate, harass, intimidate,
belittle, indignify, and denigate Plaintiff to purposely inflict “cruel and unusual punishment”,
with reference also being made to former County Manager, Steve Garrison’s harassing and
intimidating phone call to Walsh, stating, ...Listen here, lady, the next damn time you have a
problem or an issue you call me...do you hear me?” “Internal Affairs have been up here for a
week with a microscope up my ass,” noting that Garrison showed deliberate indifference to
concerns;

Used excessive force and police brutality by entering upon Plaintiff’s property to harass and
arrest Frank Gooden, a business employee on privately posted property, in the absence of a
warrant in hand, service of process- while having malice aforethought;

Willfully and knowingly violated their oaths of office to uphold, support, and defend the
Constitution; showing willful and reckless disregard of Plaintiff’s constitutional rights;

Participated in the planning, execution, and/or cover-up of the described conspiracy, under
Color of State-County Law, worked together to conceal and/suppress the wrongful acts;

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 27 of 43
® Violated Plaintiff’s Constitutional Rights to uphold, support, and defend the Censtitution and
Laws, showing willful and reckless disregard regard for the infringement and abridgment of
rights and property;

@ Placed Plaintiff in fear of owning a firearm and enjoying her Second Amendment Rights by the
direct fear of threat of being framed or set up by Madison County iaw enforcement or Mackey;

@ Engaged in conduct unbecoming to law enforcement officers, who have a sworn duty to protect
persons and property, and uphold the law pursuant te a lawful and professional standard of
conduct, and against the North Carolina Ethics Act;

@ Unjustly created a hostile, stressful, and uncomfortable home, homeschool, and business-
related environment by the numerous wrongful acts committed-in addition to the daily threat of
fear of co-conspirator, Defendant Mackey;

@ Unjustly created a hostile, stressful, and uncomfortable home, homeschool, and business-related
environment by the enormous mental torture and suffering inflicted by the wrongful acts,
including mental anguish, emotional distress, fright, anxiety, depression, grief, inconvenience,
loss of earnings, and loss of enjoyment of Plaintiff’s home and property; not including the
hundreds of hours involved in the foregoing lawsuit, legal research; and many inconvenient
trips of leaving the stressful emotions of the home environment te home school in other
locations where the effects of stress is reduced;

® Failed to provide adequate and efficient law enforcement training and provide supervision of
county officers and employees; with said deficiency being closely related to Plaintiff’s armed
and unauthorized home invasion which terrorized and traumatized Plaintiff and her children;

@ Maintained and enforced a pattern of discriminatory policies, customs, and practices against the
‘targeted’ Plaintiff which deprived her to the Eiqual Protection of the Laws;

@ Participated in the planning, execution and/or cover-up of the described conspiracy, gender
discrimination, and gender harassment, (including sexual harassment of a minor child);

@ Actively engaged in a private the described conspiracy, under Color of Law, absent of subject
matter jurisdiction;

@ Perpetrated fraud and deception upon the Court in 1:11-CV-321, by the unlawful representation
and legal defense of Lamona Ledford; which prejudiced Plaintiff, and denied Plaintiff in that
action the fair and Equal administration of Justice; using the judicial system as a means of
furthering a private conspiracy, and for further discrimination and gender harassment ~ while
knowing Plaintiff was inexperienced in her individual pro se representation;

@ Actively engaged in efforts, illegally, under Color of Law, that have wrongfully deprived
Plaintiff of enjoyment of life, liberty, and to the pursuit of happiness.

The Overt Acts undertaken by the Defendants, John Does, as yet unknown, and unnamed co-

conspirators, pursuant to this invidious, discriminatory anti-civil rights conspiracy, gender
28

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 28 of 43
discrimination and gender harassment, under Color of County-State Law, resulted in injuries to person
and property, including the lingering, long-term injuries of mental anguish and fear of imminent
attacks, and bodily harm; and resulted in discriminatorily depriving Plaintiff, (her minor children and
employee), to the Equal Protection of the Laws, and the right to the enjoyment of the rights, privileges,
and immunities guaranteed by the Constitution and Laws. The Overt Acts provided above apply to the
Plaintiff named herein.

COUNT I
TITLE 42, SECTION 1985: 1985(c), U.S. C. VIOLATION

1. The assertions of fact set forth herein are incorporated by reference.

2. It is expressly asserted that the illegal acts and criminal activity described were undertaken by the
Defendants, and other unnamed co-conspirators, and others, as yet unknown; and were undertaken
pursuant to an unlawful conspiracy to discriminatorily deprive Plaintiff of her right to the Equal
Protection of the Laws; her right to the Equal Enjoyment of Rights, Privileges, and Immunities as a
citizen of the United States by the Constitution and Laws,

3, It is expressly asserted that the “rights, privileges, and immunities guaranteed to American citizens
by the Constitution and Laws,” are thus, protected against purely private conspiracies by Title 42,
Section 1985, 1985 (c) U. S. on

4, That the Defendants are sued under Count I exclusively in their purely private capacities; such being
authorized under the authority of the United States Supreme Court, in Griffin v. Breckenridge, 401, U.,
S. 88,91 S Ct.1790 (1971).

COUNT I
TITLE 42, SECTION 1981, U. 5. C, VIOLATION

1. The assertions set forth are herein incorporated by reference.

2. The conspiracy set forth in this Complaint is an unlawful criminal conspiracy to deprive citizens,

29

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 29 of 43
(Plaintiff) of her right to the full and equal benefit of all the laws, under Color of State-County
Law, thus, constituting a cause of action under Tite 42, Section 1981, U.S. Cc.

3. That the Defendants named in the above caption, are sued under Count U, solely in their purely
private capacities.

COUNT III
TITLE 42, SECTION 1983 U. 5. C. VIOLATION

1. The assertions of fact are herein incorporated by reference.

2, It is expressly asserted that the Defendants — over and above their previous pleaded participation and
conduct taken in their purely private capacities, also undertook identical activities in their official
and/or professional capacities; pursuant to the described class-based discriminatory conspiracy, under
Color of Law; pursuant to discriminatory policies, practices, and customs, under Color of Law;

- pursuant to evidence of breach of fiduciary duties and evidence of misappropriation of public funding
for legal defense of parties (Mackey & Lamona Ledford) in which Walsh was an active litigant;

3. The Defendants, and others unnamed and/or unknown, acting in their official and/or professional
capacities, and in their individual capacities, directly violated Plaintiff’s rights, under the authority of
Color of State Law and to the equal protection of the laws, under the First, Second, Fourth, Fifth,
Eighth, Ninth and Fourteenth Amendments to the United States Constitution, and violation of various
Civil Rights Laws.

4, The Plaintiff, therefore, demands Declaratory and Injunctive Relief, including Orders of Protection
and CEASE AND DESIST, and driveway easement revocation, in addition to monetary relief

against the Defendants.

COUNT IV
TITLE 42, SECTION 1986 U.S. C. VIOLATION

1. The assertions of fact set forth herein by reference.
2. Itis expressly asserted that the Defendants possessed kmowledge of the Section 1981, 1983 and

1985 anti-civil rights conspiracy to discriminatorily deprive Plaintiff of one or more of her rights and of
30

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 30 of 43
the equal protection of the laws.

3. The Defendants, and others, acting in official, professional, and individual capacities, were in a
position to aid and/or prevent the criminal activity, but willfully failed and/or refused to take any steps
whatsoever to stop the unlawful conspiracy. Likewise, the Defendants, Gilliam, Harwood, and Harris
negligently failed to adequately train, and properly supervise the Defendant officers, Gosnell and
John Doe, Defendant employee, Mandy Sluder in their activities, so as to keep Madison County
residents and their properties safe and secure from home invasions and private conspiracies in the
interests of public safety policies, and the due course of Justice, Likewise, Plaintiff believes there is
written and recorded evidence and a documented pattern that the Defendants, County of Madison, and
Gilliam, former County Managers actively participated in misappropriating public funding for County
representation and legal defense of Larry Leake, and the law firm of Leake & Scott; including change
of venue in state court action; and federal court (Madison County) representation and legal defense of a
non-county employee (1:11-cv-321, Walsh v. Mackey, et al) and believed to have breached their
professional duties, under Color of Law penalties; which denied Plaintiff Equal Protection of the Laws;
4. It is expressly asserted that the Plaintiff in this case suffered, and continues to suffer the
discriminatory deprivation of her rights, as a result of the Defendants’ active participation in the
described conspiracy, the Deliberate Indifference, and reckless disregard of the targeted Plaintiff.

COUNT V
1. The assertions of fact are herein incorporated by reference.

2. Title 42, United States Code, Section 1988, formerly Title VI of the Civil Rights Act of 1964,
provides for proceedings in the vindication of civil rights and authorizes courts to award attorney fees

to civil rights plaintiffs who cannot afford legal representation; yet have valid civil rights claims, the
enforcement to which is in the public interest.

COUNT VI
Title 42, Section 1982, United States Code Violation

31

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 31 of 43
1. The assertions of fact are herein incorporated by reference.

2. It is expressly asserted that the illegal acts committed and criminal activity described were
undertaken violated Plaintiff rights of the free exercise to use and enjoy her; and hold her property free
from intrusion, invasion, abridgment and harassment, and other intentional infringements; including the
guaranteed Fourth Amendment right ...of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searched and seizures, shall not be violated, and no Warrants shall issue,
but upon probable cause, supported by Oath or affirmation...” and of the “Pinst Amendment right of
free speech, free exercise of religion, and freedom of assembly shall not be abridged.”

3. It is expressly asserted that the property rights guaranteed to American citizens by the Constitution
and Laws, are thus protected against purely private conspiracies under Title 42, Section 1982, United
States Code, to deprive Plaintiff of the free enjoyment and exercise of her property rights.

4, That the Defendants, Madison County Sheriff’s Department, and Sheriff Harwood, Officers Bobby

Gosnell and Joshua Burchfield, Madison County Department of Social Services, Connie Harris, and
Mandie luder, Dewain Mackey, and others unknown, and unnamed, are sued under Count V
exclusively in their purely private capacities for failure to protect Plaintiff’s property from

interferences, and enforce her property rights from unjust intrusions.

COUNT VI
This Complaint also contains a Title 42, Section 1343 Count to recover damages from persons ... “who

intentionally failed to prevent, or to aid in preventing any wrongs” mentioned under Title 42, Section
1985, United States Code.

COUNT VIIE
In addition to the foregoing claims, under the Constitution and the Civil Rights Acts, the Plaintiff also
brings before the Court a series of intentional and dignitary tort claims, pursuant to the North Carolina
Tort Claims Act and the doctrine of pendant jurisdiction; such as Stalking and Harassment; intentional
and reckless breach of duty with fraudulent intent; Failure to disclose conflicts of interest to Walsh, and

to the state and federal courts; Intentional abuse of public trust; Deliberate Indifference of Walsh’s

rights and property; the extreme outrageous conduct, which was intentional infliction of emotional
32

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 32 of 43
distress, resulting in mental torture injury from loss of peace of mind, and creating a daily/nightly threat
of fear of harm and imminent danger to Plaintiff, her children, and home: criminal trespass; Gross
negligence; reckless disregard for rights; Deliberate Indifference of Plaintiff’s rights, property, safety,
and protection; Dignitary Torts, of Invasion of Privacy, and defamation to Plaintiff’s character, wherein
unlawful intimidation, mental harassment, psychological harassment, gender harassment, third-party
harassment, unlawful arrests, surveillance, stake-outs, and armed invasion occurred; with degrading,
insulting, and intimidating comments, whereas, she is known as a law abiding citizen and believes in
the Christian Faith. The Plaintiff also brings before the Court a series of criminal violations, pursuant to
the North Carolina General Statutes, pertaining to Unwarranted Home Invasion and invasior of
privacy; Ulegal Search and Seizure; Gender harassment and sexual misconduct of a minor; Violations
of the North Carolina Ethics Act and Public Corruption, Chapter 138A, embezzlement and intentional
misappropriation of public funding with fraudulent intent and purposes, under Color of Law;

including Public Policy Codes, pursuant to Color of State-County Laws, and the doctrine of pendant
jurisdiction demands Judgment under the Laws of the State of North Carolina, including, but not
limited to the following violations, under Color of Office and Color of County-State Law for:

1, CONSPIRACY TO OPPRESS, under Color of Law, whereas, the Defendants, and others, as

unnamed, and as yet unknown, did conspire for the purpose of injuring, threatening, oppressing, and
intimidating Plaintiff in her person, property, home-based (Christian) school, and businesses;

2, OBSTRUCTION OF JUSTICE, whereas, the Defendants conspired to violate Plaintiff’s civil rights,
under Color of Law, with the intent and purpose to injure her in her person, property, school, and
business; and conspired for the purpese to hinder, impede, and/or obstruct the due course of Justice;
acted with deliberate indifference, reckless disregard and negligence, and willful failure to perform
their duties justly, and enforce the law equally; and protect Plaintiff, and her children, from deadly and

dangerous unjustified intrusions and home invasions of privacy; and further conspired to deprive
33

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 33 of 43
Plaintiff of her right to equal access to the federal and state courts; denying to her the due course of the

administration of Justice;

3, CRIMINAL TRESPASS ON PRIVATELY POSTED/REGISTERED PROPERTY, for the sole

purpose to inflict harm and injury, whereas, Plaintiff’s property is not only a residence, but a registered

home-based school, with two home-based businesses.

Plaintiff rights and property have been violated by the unlawful trespass, the illegal home invasion and

Burchfield

forced entry by the Defendant officers, Gosnell and “J”, and county employee, Mandy Slider;

having no legal justification to be there; just to serve an agenda for Officer Gosnell’s, openly-admitted,

“Dewain Mackey friend,” who also holds an especially ‘spiteful vendetta against the targeted Plaintiff;
Burchfield

4, MALICIOUS ABUSE OF SERVICE OF PROCESS, whereas, Defendant Officer “J” advised that

he had a warrant for Frank Gooden’s arrest at Plaintiff’s home; whereas, he was not dispatched, or had

a warrant in hand, or outstanding; for the arrest of Frank Gooden, and there was no warrant to be

served; said wrongful acts committed so as to harm, injure, harass, intimidate and invade Plaintiff’s

tights and property; and Defendant, Mandy Sluder actively joined and participated in the criminal

trespass and described home invasion, forced entry, and invasion of privacy, and illegal search and

seizure;

5, MISCONDUCT IN PUBLIC OFFICE, where the law enforcement deliberately and purposely

violated the law whereas, the Defendants did conspire together with intent to injure Plaintiff in her

person, property, school, and home-based businesses, and did discriminatorily deprive her of one or

more of her rights, privileges, and immunities while working under the Color of Law.

6. Unwarranted, unauthorized home Invasion, and Invasion of Privacy, (without authority) under Color

of State-County Law; a felonious act — which deserves prosecution!;

7. ‘Forcible’ Breaking and Entering on private property under Color of Law;

PLAINTIFF’S PRAYER FOR RELIEF

34

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 34 of 43
WHEREFORE, for.all of the above violations, under both State and Federal Laws, and under the
Constitution and Civil Rights Acts, the Plaintiff demands judgment against the Defendants as follows:
a. Plaintiff, DELTA WALSH, demands judgment under the Constitution, the Civil Rights Laws, Federal
and State Laws for actual, substantial, and punitive, and compensatory, compound damages as follows:
1. Plaintiff demands judgment from the Defendant, Madison County Manager, Forrest

Gilliam, in the total sum of One Million ($1,000,000.00) Dollars; (for his participation in the
approximate 15 years that Plaintiff has been forced to endure said wrongful acts, and the pattern of no
administrative action taken, so as to prevent the numerous illegal acts of County officers, and others,
from re-occurring; in addition to maintaining a pattern of gender discriminatory policies, customs, and
practices; and a severe defect and deficiency of policy in screening, hiring, training, of officers and
employees, departments and agencies — in the interests of public policy and keeping citizens safe from
unwanted home invasions and illegal ‘forced’ entry;

2, Plaintiff demands judgment from the Defendant, Sheriff James “Buddy” Harwood, in the total sum
of Cne Million Dollars, ($1,000,000.00);

3. Plaintiff demands judgment from Defendant, Bobby Gosnell, and d/b/a Bobby Gosnell Transport, in
the total sum of One Million Dollars, ($1,000,000,00);

4, Plaintiff demands judgment from the Defendant, Joshua Burchfield, in the total sum of One Million
Dollars, ($1,000,000.00);

5. Plaintiff demands judgment from the Defendant, County of Madison in the total sum of Five Million
Dollars ($5,000,000.00) for maintaining a pattern of gender discrimination and discriminatory policies,
customs, and practices, such as those which have been shown to interfere with due process procedural
rights of Plaintiff; and to the Equal Protection of the Law. Likewise, Defendant County of Madison has
shown a severe defect and crucial deficiency in its policy, customs, and practices that pertain to the

hiring, training, and supervision practices; and has shown Deliberate Indifference to Plaintiff by its

willful and negligent failure to ensure that its various county of Madison departments, agencies, county

35

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 35 of 43
managers, including county attorneys, and other officials function to administer state and local laws in
accordance to the law, and the Equal Adininistration of Justice; whereas, counties were designed to
operate under the provisions set out in the State Constitution. Furthermore, there is evidence to believe
that County of Madison has misappropriated public funds, provided legal representation and County

Attorney defense of Defendant Mackey, Lamona Ledford, wife of Former Sheriff, John Ledford, and
others, ,

6. Plaintiff demands judgment from the Madison County Sheriff’s Department in the total sum of One
Million Dollars, ($1,000,000.00) for maintaining a pattern of policies, customs, and practices of gender
discrimination, gender harassment, gender third-party harassment, home invasions, and invasion of
privacy; failure to keep citizens safe and secure of the rights and property from being violated — thus,
creating mental distress, including fright, anxiety, grief stress, and uneasy peace of mind by the
intentional infliction of wrongful acts of its deputy officers ~ due to their inadequate training and lack
of supervision ; abridgment of the free exercise of speech, religion, and peaceful assembly: intrusion of
the fear and threat to own a firearm; false arrest, acting on false and malicious reports against Walsh;
and the deliberate indifference and reckless disregard of her rights and to the Equal Administration of
Justice. Defendant Sheriff Department has a severe defect and deficiency in screening, hiring, training,
and supervision practices, which has created an unsafe and uncomfortable home environment due to
criminal activity of an unwarranted, armed and violent home invasion of Plaintiff’s home and property

on March 11, 2016 - by its supposedly trained uniformed officers, Bobby Gosnell, Joshua Burchfield,
and

others, pursuant to a class-based, invidious, discriminatory, anti-civil rights conspiracy, under Color of
Law.

7. Plaintiff demands judgment from the Defendant Madison County Department of Social Services in
the total amount of One Million Dollars ($1,000,000.00) for maintaining a pattern of policies, customs,

and practices of gender discrimination, gender harassment, gender third-party harassment by the

agency, director, Connie Harris, and others; active participation in criminal trespass and unwarranted
36

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 36 of 43
home invasions, and uninvited ‘forced’ entry by employee supervisor, Mandy Sluder, whereas, she, not
only invaded rights of privacy, but she interrogated minors in the home and in the absence of a
consenting adult, and under Color of County-State Law, seized photographs of work books, and other
items; and actively engaged in a class-based, invidious, discriminatory, anti-civil rights conspiracy
against Plaintiff. Likewise, she has a serious deficiency in the agency’s proper training of its
employees; so as to operate under the provisions set out in the state constitution and laws; which has
thus, created an abridgment of Plaintiff’s constitutional rights and civil liberties.

8. Plaintiff demands judgment against Connie M. Harris, in the total sum of One Million Dollars
($1,600,000.00) for allowing third-party harassment, gender harassment, in furtherance of an armed
home invasion , and pursuant to a private class-based, invidious, discriminatory, anti-civil rights
conspiracy; and the negligent failure to efficiently train and supervise employees;

9. Plaintiff demands judgment against Mandy (Mandie) Studer in the total sum of One Million Dollars
($1,000,000.00) for gender harassment, gender discrimination, gender third-party harassment in
furtherance of her active participation in a class-based, invidious, discriminatory, anti-civil rights
conspiracy, including wrongful acts of criminal trespass, engaged in participation of a home invasion,
‘forced’ entry, invasion of privacy, and abridgment of constitutional rights and civil liberties; as well as
a breach of public trust by violating state laws.

10. Plaintiff demands judgment against the Defendant Dewain Mackey, and dba Mackey Farms in the
total sum of Two Million Dollars ($2,000.000.00).

b. PUNITIVE DAMAGES

The Plaintiff demands punitive damages from the various Defendants for committing acts to be
outrageous, intentional, and not tolerable in a civilized society.

c. COMPENSATORY ‘COMPOUND’ DAMAGES
The Plaintiff demands actual, general, and consequential compensatory damages from the various

Defendants for the intentional infliction of mental pain and suffering, mental anguish, fright, shock, and

37

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 37 of 43
trauma and emotional distress of injury by the wrongful acts committed, thus, creating a hostile,
stressful, unsafe, and uncomfortable home-home school-business environment, resulting in loss of
business earnings; and commuting to different locations for home school studies, activities, and
recreation; in addition to living with the long-term daily fear of threat of imminent danger to Plaintiff,
her children home, and property and knowing that there is no County law enforcement to rely on.
Plaintiff asserts and emphatically emphasises to the Court that she has suffered severe mental torment
by the discriminatory collusion and actions, by the acts er omissions of the Defendants, a direct and

proximate cause of the mental anguish and emotional distress, whereas:
> The various forms of gender harassment began at a time prior to January 01, 2005, and
continues beyond the filing of this Complaint, being a period of roughly 15 years

~} The Defendants Harwood and the Sheriff’s Department have compounded the mental injuries,
due to the wrongful acts of engaging in an armed, violent and unwarranted home invasion,
forcible entry, and search and seizure, on March 11, 2016, pursuant to a Color of Law
conspiracy against Plaintiff, her children’s safety, home and property;

> The Defendants, Harwoed and Sheriff’s Department acted with Deliberate Indifference, as a
proximate cause of the mental injuries sustained by the willful failure to protect Plaintiff’s
rights, property, safety and protection of her children and home for a period of more than 10
years;

> The Defendants Harwood and Sheriff’s Department provided active participation and gender
harassment by its sister agency, Department of Social Services, its director, Harris, and
employee, Sluder on March 11, 2016, and in furtherance of a class-based, invidious,
discriminatory, anti-civil rights conspiracy against Plaintiff;

> The County of Madison provides public funding of the functioning of county departments,
agencie, officers, and employees, and as such, has provided funding for discriminatory policies
customs, and unethical practices, under Color of Law, having deliberate indifference, and being
a direct and proximate cause contributed to Plaintiff’s mental suffering;

> The County of Madison also provides public funding for the enforcement of such
discriminatory policies, customs, and unethical practices — which is a proximate cause of, and
correlation between the mental injuries sustained and the reckless and negligent failure of
Defendants’ Gilliam, Harwood, and Harris to adequately train and supervise their officers,
employees, departments and agencies, so as te perform their duties and act in preventing a

reasonably foreseeable consequence,
d. DECLARATORY AND INJUNCTIVE RELIEF, AND SPECIAL REQUESTS for PROTECTION,

CEASE AND DESIST Orders and the request for an investigation of public corruption.
38

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 38 of 43
The Plaintiff requests that this Honorable Court to specifically determine certain of her rights against
the Defendants, and to enter such determinations on record as Declaratory Judgments in this case; and
to specifically issue Injunctive relief for “PROTECTIVE AND CEASE AND DESIST” action: —

1. CEASE AND DESIST from further harassment of such unlawful actions, including surveillance,
invasions, stalking and discriminatory conspiracies which has interfered with her daily Quality of Life;
2, That the County of Madison be required to provide Plaintiff and her children with a qualified home
security system ,an independent private security detail for their protection and safety - being they have
no law enforcement protection in Madison County- or in the alternative — be required to provide
suitable and safe housing for Plaintiff and her children in another County - with security -considering
all circumstances, together with the fact that the County of Madison CREATED this impossible,
horrible, insane situation, and NIGHTMARE - because of the reckless disregard of Plaintiff’s rights
and the obsession to shield Mackey from criminal conduct and provide him with preferred treatment —
over and above all reason and beyond the Law itself - while risking their own professional positions;
3, That the Court issue an Order immediately which specifically terminates, and otherwise revokes
Dewain Mackey and dba Mackey Farms gravel driveway right-of-way easement; whereas, Mackey has
two (2) separate right-of-way options that he has likewise been using, one being a community-access

road, so that Plaintiff can close off that easement access to her property with her own fence or gate.

 

4, That the Court Order and direct an investigation into the chemical substance that Mackey continues
to spray around the perimeter of the Walsh property; |
5. That the Court Order and direct an investigation to see why Sheriff James Harwood should NOT be
removed from public office; because of his incompetence, and willful failure to uphold the laws, and
enforce the protection of rights and property of citizens; thereby appointing an interim sheriff, until

election, hereby noting that Plaintiff actively campaigned against him, while endorsing another

39

 

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 39 of 43
candidate during the prior general election;

6. That the Court issue an Order to prevent Officers Bobby Gosnell and Joshua Burchfield from future
lawenforcement employment, and revoke any permit or right to carry a firearm;

7. That the Honorable Court order and direct the County Of Madison, and its county officers and
departments to CEASE AND DESIST from their discriminatory policies, customs, and practices of
gender discrimination, gender harassment, and further refrain from conflicts-of-interest and the misuse
and misappropriation of public funds and the breach of public trust;

8. That this Honorable Court direct and order a criminal investigation for violations of the North
Carolina Ethics Act and Public Corruption of the former Defendants in 1:11-CV-321, Walsh v. Mackey
and their active participation, with County of Madison, and (fermer) County Attorney, Larry Leake;
together with the current Defendants, and others as yet unknown, and unnamed; wherein Plaintiff
alleges that she was injured in her person and property, and damaged in the pursuit of her civil action as
a direct result of the unlawful collusion, under Color of Law. Reference is made to the various,

conflicts of interest, the intentional abuse and misappropriation of public funds, and defense of Lamona
Ledford, a non-county employee, and spouse of John Ledford, former Defendant and former Madison
County Sheriff.

e. ATTORNEYS’ FEES AND DEFENDING COSTS

The Plaintiff seeks the cost of this action, and any Attorney’s fees, and/or defending costs/fees, and all
related costs be taxed against the Defendants.

d. DECLARATORY AND INJUNCTIVE RELIEF

The Plaintiff request that this Honorable Court specifically determine certain of her rights against the
Defendants, and to enter such determinations on record as Declaratory Judgments in this case; and to

issue Injunctions; including termination and revocation of his gravel driveway right-of-way easement
on Plaintiff’s lands; including Cease and Desist Orders so as to STOP the continuation of gender

40

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 40 of 43
harassment, and harassment to the Walsh family; continuing unlawful actions, such as those previously
committed, and described above.
e. That the Defendants, Bobby Gosnell and Joshua Burchfield be stripped of all law enforcement
credentials permanently, and forbidding them from acting in such professional positions of authority
and capacities where firearms and public safety interests are involved; and further, that the said officers
be prosecuted in criminal court and face the criminal penalties for the wrongful acts of committing an
unauthorized and premeditated, armed Home Invasion, conspiracies, and gender harassment and
discrimination, under the Color of State-County law, various other causes of action; together with the
consideration of the lingering threat of fear of imminent harm and/or physical danger as a direct and
proximate cause of their active participation in a class-based, invidious, discriminatory, anti-civil
rights conspiracy with Defendant Mackey, and others.
f. TRIAL BY JURY on all Counts
Respectfully submitted, this the 9th day of May, 2019,
Welte Lisalo
Delta Walsh, Plaintiff, Pro Se
Post Office Box 208
Mars Hill, North Carolina 28754
(828) 450-8073

DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that she is the Plaintiff in the above action; that she

has read the Complaint; and that the information contained therein is true and correct to the best of her
knowledge and belief. This the 9" day of May, 2019.

Peotta lbp Lb,

Delta Walsh

 

Al

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 41 of 43
CERTIFICATE OF SERVICE

This is to certify that the undersigned has on this 9th day of May, 2019, served a true copy of the
foregoing AMENDED COMPLAINT FOR DEPRIVATION OF CIVIL RIGHTS, upon the existing
Defendants, and a copy or service of process will be served upon each new Defendant personally, with
Summons, presumably by the United States Marshall, with the exception of John (“J”) Doe; anda
copy will be mailed to defense attorney of record for Madison County: Patrick H. Flanagan, Post Office
Box 30787, Charlotte, North Carolina 28230

Forrest Gilliam
County Manager Madison County
107 Elizabeth Lane
Marshall, North Carolina 28753
(828) 649-2854

James “Buddy” Harwood
Sheriff of Madison County

348 Medical Park Drive
Marshall, North Carolina 28753
(828) 649-2721

Bobby Gosnell

c/o Madison County Sheriff Department
348 Medical Park Drive

Marshall, North Carolina 28753 or

92 Hassel Drive

Mars Hill, North Carolina 28754 or
(828) 712-5901

Bobby Gosnell ‘Transport
9648 Highway 23
Mars Hill, North Carolina 28754

County of Madison

c/o Forrest Gilliam, County Manager
107 Elizabeth Lane

Marshall, North Carolina 28753
(828) 649-2854

Madison County Sheriff’s Department
c/o Sheriff James “Buddy” Harwood
348 Medical Park Drive

Marshall, North Carolina 28753

(828) 649-2721

42

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 42 of 43
Madison County Department of Secial Services
Attn: Connie Harris

5707 US-25 D

Marshall, North Carolina 28753

(828) 649-2711

Madison County Department of Social Services
Attn.: Director, Connie Harris

5707 US 25D

Marshall, North Carolina 28753

(828) 649-2711

Mandy Sluder

Department of Social Services
9707 US 25 D

Marshall, North Carolina 28753
(828) 649-2711

Dewain Mackey and dba Mackey Farms
1150 Fred Holcombe Road
Mars Hull, North Carolina 28754
(228) 712-6225
hoody Viratah

Delta Walsh, pro se, Individually,
Post Office Box 208
Mars Hill, North Carolina 28754
(828) 450-8073
CERTIFICATE OF SERVICE

This is to certify that the undersigned has on this 26th day of May, 2020 delivered a true copy of
the foregoing Summons and PLAINTIFF’S AMENDED COMPLAINT, to the United States District
Court, for service of process by the United States Marshall’s Office upon the Defendant, Joshua
Burchfield, to Attorney of record provided below:

Stephanie H. Webster

Cranfill, Sumner, & Hartzog, LLP
2907 Providence Road, Suite 200
Charlotte, North Carolina 28211

(704) 332-8300 G)\

ells alah

Delta Walsh, pro se

 

43

Case 1:19-cv-00082-MR-WCM Document 56 Filed 07/08/20 Page 43 of 43
